Citation Nr: 1401422	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-49 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the residuals of a left knee sprain.

2.  Entitlement to service connection for the residuals of a left knee sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1973 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied a claim to reopen a claim for service connection for the residuals of a left knee sprain due to lack of new and material evidence.  The Veteran did not appeal.  

2.  The evidence received since the prior denial of service connection for the residuals of a left knee sprain was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is in equipoise as to whether the Veteran's residuals of a left knee sprain are related to active service.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the June 1999 rating decision is new and material and the claim for service connection for the residuals of a left knee sprain, is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all doubt in the Veteran's favor, residuals of a left knee sprain were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a left knee sprain and that service connection can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1999, the RO denied the Veteran's claim to reopen because the evidence submitted did not constitute new and material evidence.  Specifically, the RO stated that there was no evidence of complaints or treatment for a left knee condition after the initial left knee sprain in June 1977.  Further, the RO stated that the evidence did not show that the Veteran's left knee surgery was related to the Veteran's left knee sprain in service.  

Since the previous denial, the Veteran submitted a private medical opinion which relates the Veteran's current injury to service.  Specifically, Dr. P.H. stated that the Veteran's in-service knee sprain could have caused progressive degenerative joint disease of the knee and "there is a very definite probability that [the Veteran's injury] was caused by the inservice injury."  See Dr. P.H. March 2008 and June 2013 treatment records.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  Further, as the evidence indicates a connection between the Veteran's condition and his in service injury, the absence of which was the basis for the previous denial, it is new and material, and the claim must be reopened.  

Accordingly, the Veteran's claim for service connection for the residuals of a left knee sprain is reopened.  To that extent only, the appeal is allowed. 

III.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013). 

Here, there is evidence of a current disability - namely tricompartmental arthritis, left knee meniscus tear, patellofemoral syndrome and left knee degenerative joint disease.  See September 1996, Dr. T.P. orthoscopy report; May 2008, Dr. P.H. record; January 2013 VA examination.  Next, there is evidence of an in-service injury.  Specifically, there is evidence that the Veteran sprained his knee in June 1977 and 1981 while playing softball. 

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence is at least in relative equipoise.  There are conflicting medical opinions of record and the Veteran's lay statements.  The Board will address each in turn.  

The Veteran submitted private medical records from Dr. P.H. who has treated the Veteran's knee for over 5 years.  Dr. P.H. reviewed the Veteran's service medical records and post service medical records.  He opined that the Veteran sustained injuries significant enough to cause his progressive degenerative joint disease (DJD) of the knee.  He reasoned that M.R.I. scans were not as prevalent at the time the Veteran was initially treated and therefore the Veteran's actual condition may have understated.  He noted the Veteran's arthroscopy two years after service and his subsequent and continual knee problems.  Ultimately, he opined that "there is a very definite probability that [the Veteran's DJD] was caused by the inservice injury based on what the left knee looks like compared to that of the right knee."  

There is further medical evidence that the Veteran was diagnosed with significant degenerative changes in cartilage and left knee arthritis prior to his September 1996 arthroscopy.  See September 1996, Dr. T.P. admission notes.  A February 2008 x-ray examination yielded an impression of left knee osteoarthritis.  
The Veteran was afforded a VA examination in January 2013.  The examiner reviewed the Veteran's claim file, noted the Veteran's statements and conducted a physical examination.  He opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury for several reasons.  First, he cited the Veteran's failure to report any knee problems at his separation examination.  Next, he cited to the service medical record which indicated that the Veteran was jogging after the alleged in-service incidents.  Next, he cited to a September 1996 operative note which indicated that the Veteran had a twisting injury 6 months prior.  Next, he noted that in June 1996, the Veteran was referred to an orthopedic surgeon for a Baker's cyst and pain made worse when running.  However, he noted that the orthopedic surgeon did not find a Baker's cyst and that the Veteran had a recommended profile restriction of "no running."  Ultimately, he stated that the 1977 injury was an isolated incident; was not a "limiting issue" and that the Veteran's current knee complaints were not caused by or a result of active duty.  

In contrast, the Veteran submitted statements which attempted to explain deficiencies in the January 2013 VA examiner's opinion and the July 2008 rating decision.  He addressed the January 2013 examiner's observation that the he did not mention his knee problem at separation but listed 20 other problems.  The Veteran clarified that he did not mention the knee because it was an oversight.  In that regard, he stated that his knee was not bothering him at the time and since it caused intermittent pain, he did not remember to include it at separation.  

Next, he addressed the January 2013 VA examiner's statement that the Veteran's September 1996 surgery on his left knee was due to a twisting injury 6 months prior.  The Veteran clarified that the surgery was not for a twisting injury 6 months prior, but rather for a twisting injury that occurred during service.  Specifically, the Veteran pointed out that the September 1996 operative note states, "Patient is a 43 old male with about six-month history of left knee pain after a twisting event . . . ."  Further, the Veteran contended that the notes from his September 1996 knee surgery indicate "late effect of tendon injury" and "late complications or late effects of old injury," which he suggested that the Board draw an inference that the old injury was during active service.  
Next, the Veteran stated that the January 2013 VA examiner took a statement from his service treatment record out of context.  Specifically, the examiner stated that the Veteran had no knee problems because he was jogging the morning he experienced chest pains and was taken to the emergency room.  The Veteran clarified that he "was actually running PT and not jogging on [his] own."  He further stated that he "ran PT for 21 years of [his] active duty military career and never complained of running . . . [i]t was the gradual process of an arthritic condition of the previous knee injury . . . and the continuous pounding on the pavement from running PT that eventually took its toll on [his] knee."

Next, he addressed the January 2013 examiner's note that the he was never diagnosed with a Baker's cyst after his referral to an orthopedic surgeon.  The Veteran clarified that there was documentation that he had Baker's cyst and that he was referred to Wilford Hall Orthopedics for drainage of the cyst.  He also addressed the examiner's note that the Veteran was on a recommended profile which restricted him from running.  The Veteran clarified that he had been retired for 2 years in June 1996 and therefore was not restricted by a profile.  

Lastly, the Veteran stated that in August 2001, he injured his right shoulder while lowering a trailer on a ranch and not his left knee as the July 2008 rating decision stated.  He stated that because Dr. J.B. had been treating him for his left knee, when he sought treatment following the trailer incident, Dr. J.B. also addressed his knee issues in addition to the immediate concern of his right shoulder.  See September 2013 hearing transcript pp. 9, 16-17.

The Board finds the opposing medical opinions are of equal probative value.  They were both were offered by medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  Although the Veteran has offered explanations for what he sees as deficiencies in the January 2013 VA examiner's opinion, the Board does not find them to be persuasive enough as to discredit the January 2013 VA examiner's opinion.  In particular, the Veteran claimed that the January 2013 examiner inaccurately stated that Baker's cyst was not found after referral to the Wilford Hall orthopaedic clinic.  However, the evidence reflects that the Veteran was indeed referred for drainage of a Baker's cyst in July 1996, but in September 1996, the notes from the Wilford Hall orthopaedic clinic stated "(1) [left] meniscus tear (2) tight HS (hamstrings) (3) no evidence of Baker's cyst."

However, the Board notes that the Veteran initially filed a claim for a left knee sprain, within a year of separation from service and was denied in a September 1994 rating decision.  The Board finds this to be of significant probative value because it speaks directly to one of the January 2013 VA examiner's bases for his negative nexus opinion.  In that regard, the examiner highlighted the Veteran's failure to list his left knee at his separation examination.  

The Veteran has also provided competent and credible lay statements.  The Veteran is not competent to report that his current knee condition is due to arthritis and the pounding on the pavement he experienced while running in active service because he is not a medical professional.  However, he is competent to report the onset and continuity of his symptoms during and post service.  The Board credits his account that his knee problems started out as an intermittent problem following his in-service injury and became increasingly worse over the years.  

Further, there is evidence that the Veteran was diagnosed with arthritis following service.  Arthritis is a chronic disease subject to presumptive service connection.  However, he was not diagnosed with arthritis within 1 year following service, in order to allow him presumptive service connection under 38 U.S.C.A. 1112(a)(1) and 38 C.F.R. 3.309.  Nonetheless, the Board finds that his diagnosis in 1996 - 2 years after service - coupled with the positive nexus opinion offered by Dr. P.H. to be particularly probative.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for residuals of a left knee sprain is granted.  

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for the residuals of a left knee sprain, having been submitted, the claim to reopen is granted.  

Entitlement to service connection for residuals of a left knee sprain is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


